Exhibit 10.2

FIG LLC

AMENDED AND RESTATED EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION
AGREEMENT (together with the exhibits hereto, this “Agreement”) is entered into
as of the 14th day of February, 2017, by and between FIG LLC, a Delaware limited
liability company (the “Company”), and Randal A. Nardone (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to secure the services of Executive for the benefit
of the “Company Group” (as defined below) from and after the date hereof; and

WHEREAS, Executive desires to provide such services.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. SERVICES AND DUTIES.

(a) General. From and after the “Founders Closing” (as defined below and which
shall be the “Effective Date” of this Agreement), Executive shall be employed by
the Company in the capacity of Principal; in such capacity, Executive shall be a
member of the Board of Directors (the “Board”) of Fortress Investment Group LLC,
a Delaware limited liability company (or its successor) (“TopCo”). The principal
location of Executive’s employment with the Company shall be the present
location in which Executive performs such services, although Executive
understands and agrees that Executive may also be required to travel from time
to time for business reasons. Executive shall be a full-time employee of the
Company and shall dedicate all of Executive’s working time to the Company Group
and shall have no other employment and no other business ventures which are
undisclosed to the Company or which conflict with Executive’s duties under this
Agreement. Executive will perform such duties as are required by the Company
from time to time and normally associated with Executive’s position and are
consistent with the duties of Executive as of the date hereof. Subject to the
time commitment of Executive set forth herein, nothing herein shall prohibit
Executive from engaging in the permitted activities enumerated under Section 6.3
(Non-Competition) of the Founders Agreement or in any activity that is expressly
excluded from the definition of “Competing Business,” as defined in the Founders
Agreement. In addition, the Company acknowledges and agrees that the manner,
location, and average working time that Executive dedicated to the Company Group
during the period prior to the Effective Date is adequate and sufficient for the
discharge of Executive’s duties hereunder.

(b) Reporting; Authority. Executive shall report directly to the Board. The
Company agrees that during the Term Executive shall (in addition to serving as a
member of the Board as indicated in subsection (a) above) serve as an officer of
TopCo and as a director and officer of the other members of the Company Group.
The Company acknowledges and agrees

 

1



--------------------------------------------------------------------------------

that Executive’s signature authority on behalf of the members of the Company
Group and any “Company Vehicles” (as defined in the “Founders Agreement” (as
defined below)), as it existed immediately prior to the Effective Date, shall be
maintained at all times during Executive’s employment.

(c) Prior Agreement. The Employment, Non-Competition and Non-Solicitation
Agreement dated as of November 3, 2016 (the “Prior Agreement”), shall terminate
immediately prior to the Effective Date.

2. TERM. Executive’s employment under the terms and conditions of this Agreement
will commence on the Effective Date. The term of this Agreement (the “Term”)
shall consist of the “Initial Term” and “Renewal Terms” (as defined below),
which, in any case, may be terminated earlier pursuant to Section 5 hereof. The
Initial Term of this Agreement shall commence on the Effective Date and end on
the fifth anniversary of the Effective Date. The Initial Term shall
automatically renew for additional one-year periods (each such one-year period,
a “Renewal Term”), unless either party delivers to the other party, at least
ninety (90) days prior to the end of the Initial Term or the relevant Renewal
Term, a written notice indicating that such party intends not to extend the Term
hereof. The delivery by the Company pursuant to this Section 2 of a notice not
to extend the Term shall not be deemed a termination of Executive’s employment
by the Company without Cause for purposes of this Agreement. If the Term
expires, and Executive is employed by the Company thereafter, such employment
shall be “at-will.” Notwithstanding the foregoing provisions of this Section 2,
the Executive will have the right to voluntarily terminate his employment with
the Company at any time, any such termination being effective on the date on
which a written notice thereof is delivered to the Company, unless otherwise
provided herein.

3. COMPENSATION.

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive a salary in the amount of two hundred thousand dollars ($200,000) per
annum (the “Base Salary”), payable in accordance with the current regular
payroll practices of the Company. This means that Executive will be paid his
base salary on a semimonthly basis on the 15th (the “First Payday”) and the last
day of each month (the “Second Payday”). If the First Payday falls on a holiday
or a day outside the regular workweek, then Executive will be paid on the
business day immediately prior to the First Payday, and if the Second Payday
falls on a holiday or a day outside the regular workweek, then Executive will be
paid on the business day immediately prior to the Second Payday. The Company
reserves the right to modify its payroll practices and payroll schedule at its
sole discretion. The Base Salary shall be reviewed on an annual basis by the
Board and adjusted at the Board’s sole discretion; provided, however, in no
event shall the Base Salary be reduced without Executive’s approval.

(b) Withholding. The Company may withhold from any benefits or taxable
compensation due under this Agreement such federal, state, and local taxes as
may be required or permitted to be withheld pursuant to any applicable law or
regulation. The Company may determine that any compensation hereunder
constitutes guaranteed payment under Section 707 of the Code.

 

2



--------------------------------------------------------------------------------

4. BENEFITS AND EXPENSE REIMBURSEMENT.

(a) Retirement and Welfare Benefits. During the Term, Executive will be entitled
to all the usual benefits offered to employees at Executive’s level, including
sick time and participation in the Company’s medical, dental, and insurance
programs, as well as the ability to participate in the Company’s 401(k)
retirement savings plan, subject to the applicable limitations and requirements
imposed by the terms of such benefit plans, in each case in accordance with the
terms of such plans as in effect from time to time. Nothing in this Section 4,
however, shall require the Company to maintain any benefit plan or provide any
type or level of benefits to its employees, including Executive.

(b) Vacation/Paid Time Off. Notwithstanding anything to the contrary in the
Company’s vacation or paid time off (“PTO”) policies, for each calendar year
during the Term, Executive shall be entitled to four (4) weeks (20 business
days) vacation and paid time off under the Company’s “PTO” plan for each
calendar year.

(c) Reimbursement of Expenses. Subject to Section 5(f) below, the Company shall
reimburse Executive for any expenses reasonably and necessarily incurred by
Executive in furtherance of Executive’s duties hereunder, including travel,
meals, accommodations, and private security (consistent with past practice),
upon submission by Executive of vouchers or receipts and in compliance with such
rules and policies relating thereto as the Company may from time to time adopt.
The Fortress Travel and Entertainment Policy, as applicable to Executive, shall
remain in effect (including air travel arrangements for business purposes
consistent with past practice), subject to any changes approved by the
Compliance Department of the Company, and otherwise with the same form, terms,
and provisions as immediately prior to the Effective Date. Executive’s rights to
reimbursement under such policy and to make any determinations or grant any
waivers thereunder with respect to other employees or executives shall not be
diminished at any time during Executive’s employment with the Company Group;
provided that any material waivers shall be subject to approval by the
Compliance Department of the Company.

(d) Continued Right to Fortress Investments. The Company acknowledges and agrees
that, consistent with Executive’s existing rights as of immediately prior to the
Effective Date, Executive shall be entitled to make from time to time, in his
sole discretion, investments on a fee- and promote-free basis in Company
Vehicles; provided, that, any such fees shall be payable in respect of
investments Executive makes in FEP (as defined in the Founders Agreement) on the
same terms as applied to such investments by Executive in FEP immediately prior
to the Effective Date, except as otherwise provided in Section 6.7 of the
Founders Agreement. In addition, this right shall continue in perpetuity and
shall survive the termination of Executive’s employment with the Company Group;
provided, however, that Executive shall pay customary management fees or similar
asset-based fees or charges, promote, incentive allocation, carried interest, or
similar performance-based charges, as reasonably determined by the “Company
Board” (as defined in the Founders Agreement) with respect to any amounts
invested in any Company Vehicle that is not an “Existing Foundation Fund” (as
defined in the Founders Agreement), the majority of invested capital of which is
beneficially owned by any combination of the “Sellers,” “Seller Investment
Entities”, employees of the “Business,” and their respective “Related Parties”
(each as defined in the Founders Agreement).

 

3



--------------------------------------------------------------------------------

(e) Family Office Employees. During Executive’s employment with the Company
Group, Executive shall be entitled to continue to use the services of those
employees (the “Family Office Employees”) of the Company Group whose primary
responsibility is to provide services to Executive’s Family Office (as defined
in the Founders Agreement), and shall continue to have the sole authority to
hire and terminate such Family Office Employees; provided, that, such employees
shall be required to comply with all applicable Company policies (except that,
for the avoidance of doubt, any of Executive’s “Personal Information” (as
defined in Exhibit A) shall not constitute “Confidential Information” (or term
of similar meaning) of the Company Group for purposes of such policies);
provided, further, that Executive shall reimburse the Company Group for the
out-of-pocket personnel costs and expenses of such Family Office Employees in
accordance with the Founders Agreement. Executive shall be provided reasonable
access to the Family Office Employees following the termination of his
employment in order to facilitate the transfer of Executive’s Personal
Information to Executive.

(f) Indemnification. TopCo and the Company shall, and shall cause their
respective Subsidiaries to, provide Executive with rights to indemnification and
advancement of expenses to the fullest extent permitted by law and the Company’s
applicable governing documents as currently in effect, and in any event to no
lesser extent than as provided in that certain Indemnification Agreement, by and
between TopCo and Executive, dated as of August 4, 2009 (the “Indemnification
Agreement”). The Company shall not modify any indemnification arrangement in a
manner that would diminish Executive’s rights of indemnification thereunder
without Executive’s consent.

5. TERMINATION. Executive’s employment shall be terminated at the earliest to
occur of the following: (i) at the end of the Term unless Executive agrees to
continue working for the Company on an “at-will” basis (as described above in
Section 2), (ii) the date on which the Board delivers written notice that
Executive is being terminated for Disability (as defined below), and (iii) the
date of Executive’s death. In addition, Executive’s employment with the Company
may be terminated (i) by the Company with “Cause” (as defined below), effective
on the date on which a written notice to such effect is delivered to Executive;
(ii) by the Company at any time without Cause, effective on the date on which a
written notice to such effect is delivered to Executive or such other date as is
reasonably designated by the Company; (iii) by Executive with “Good Reason” (as
defined below), effective on the date specified in and pursuant to the
procedures of the Founders Agreement; or (iv) by Executive without Good Reason,
effective on the 30th day after a written notice to such effect is delivered to
the Company. Upon termination of Executive’s employment from the Company for any
reason, Executive agrees to resign, as of the date of such termination and to
the extent applicable, from the Board and from the board of directors or other
similar governing body of any other member of the Company Group, any Foundation
Funds (as defined in the Founders Agreement) and any portfolio companies of the
Foundation Funds, in each case, other than with respect to FEP (as defined in
the Founders Agreement) or any FEP portfolio company.

(a) Termination by Company with Cause. If Executive’s employment with the
Company is terminated by the Company with Cause, Executive shall not be entitled
to any further compensation or benefits other than accrued but unpaid Base
Salary (payable as provided in Section 3(a) hereof) and accrued and unused
vacation pay through the date of such termination (collectively, the “Accrued
Benefits”), which Accrued Benefits shall be payable to Executive within thirty
(30) days following the termination date.

 

4



--------------------------------------------------------------------------------

(b) Termination by Company without Cause or by Executive with Good Reason. If
Executive’s employment is terminated by the Company without Cause, or by
Executive’s resignation with Good Reason, prior to the end of the Term hereof,
then Executive shall be entitled to the Accrued Benefits, and, subject to
Executive’s execution (within forty-five (45) days following termination of
employment) and non-revocation of a signed release of claims in a form adopted
by the Board from time to time (a “Release”), a lump sum separation payment
equal to three (3) times Executive’s then-current Base Salary. Amounts due
pursuant to the preceding sentence shall be payable to Executive on or before
March 15th of the year immediately following the year in which termination of
employment occurs.

(c) Death, Disability or Termination by Executive without Good Reason. If
Executive’s employment is terminated voluntarily by Executive without Good
Reason or by reason of Executive’s death or Disability prior to the end of the
Term, in lieu of any other payments or benefits, Executive (or Executive’s
estate, as applicable) shall be entitled to the Accrued Benefits, which Accrued
Benefits shall be payable to Executive within thirty (30) days following the
termination date.

(d) Definitions. For purposes of this Agreement:

“Cause” shall have the meaning set forth in the Founders Agreement.

“Company Group” means, collectively, TopCo, the Company, and each of their
respective Subsidiaries.

“Disability” means, as determined by the Board in good faith, Executive’s
inability, due to disability or incapacity, to perform all of Executive’s duties
hereunder on a full-time basis for (i) periods aggregating one-hundred-eighty
(180) days, whether or not continuous, in any continuous period of
three-hundred-and-sixty-five (365) days or, (ii) where Executive’s absence is
adversely affecting the performance of the Company in a significant manner,
periods greater than ninety (90) days and Executive is unable to resume
Executive’s duties on a full time basis within ten (10) days following receipt
of written notice of the Board’s determination under this clause (ii).

“Founders Agreement” means that certain Founders Agreement, by and among SB
Foundation Holdings LP, a Cayman Islands exempted limited partnership, TopCo,
FIG Corp., a Delaware corporation, FIG Asset Co. LLC, a Delaware limited
liability company, and the parties designated as Sellers therein, dated as of
February 14, 2017.

“Founders Closing” shall have the meaning set forth in the Founders Agreement.

“Good Reason” shall have the meaning set forth in the Founders Agreement.

“Subsidiary” means a subsidiary of the Company (or other referenced entity, as
the case may be) as defined in Rule 405 promulgated under the Securities Act of
1933, as amended.

 

5



--------------------------------------------------------------------------------

(e) Resignation as Officer or Director. Upon the termination of employment for
any reason, Executive shall resign each position (if any) that Executive then
holds as an officer or director of any member of the Company Group, any Fortress
Fund (as defined below) or any entity controlled by a Fortress Fund. Executive’s
execution of this Agreement shall be deemed the grant by Executive to the
officers of the Company Group of a limited power of attorney to sign in
Executive’s name and on Executive’s behalf documentation solely for the limited
purpose of effectuating such resignations.

(f) Section 409A. The intent of the parties is that payments and benefits under
this Agreement (including all exhibits hereto) comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and be administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, Executive shall not be considered to have terminated employment
with the Company for purposes of this Agreement, and no payment shall be due to
Executive under this Agreement, until Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of Code
Section 409A. Any payments described in this Agreement that are due within the
“short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable law requires otherwise. The
amount of expenses that are eligible for reimbursement in any taxable year shall
not affect the amount of expenses eligible for reimbursement in another taxable
year. Any reimbursements of such expenses shall be made by the end of the year
following the year in which the related expenses were incurred, or, in the case
of reimbursements for any taxes to which Executive becomes entitled, by the end
of the year following the year in which Executive remits the related taxes,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Code
Section 409A.

Each amount to be paid or benefit to be provided to Executive pursuant to this
Agreement that constitutes deferred compensation subject to Code Section 409A
shall be construed as a separate identified payment for purposes of Code
Section 409A. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments to be made in connection with Executive’s separation
from service would result in the imposition of any individual penalty tax
imposed under Code Section 409A, the payment shall instead be made on the first
business day after the earlier of (i) the date that is six (6) months following
such separation from service and (ii) Executive’s death.

6. RESTRICTIVE COVENANTS.

(a) In General. The parties agree that the restrictive covenants set forth in
Exhibit A hereto (the “Restrictive Covenants”) are incorporated herein by
reference and shall be deemed to be contained herein. Executive understands,
acknowledges and agrees that the Restrictive Covenants apply (i) during his
employment under this Agreement, during any period of employment by the Company
Group following the termination of this Agreement or the expiration of the Term
of this Agreement, and (ii), as provided in Exhibit A hereto, during the periods
specified following termination of his employment by all members of the Company
Group which may have employed him.

 

6



--------------------------------------------------------------------------------

(b) Non-Disparagement. Executive agrees that during the period of Executive’s
employment with the Company Group and thereafter, Executive shall not make any
disparaging or defamatory comments regarding the Company Group or, after
termination of his employment relationship with the Company Group, make any
comments concerning any aspect of the termination of their relationship. The
Company agrees that during the period of Executive’s employment with the Company
Group and thereafter, the Company shall instruct the members of the Board and
the senior management of the Company Group to refrain from making any
disparaging or defamatory comments regarding Executive or any of his affiliates
or, after termination of Executive’s employment relationship with the Company
Group, make any comments concerning any aspect of the termination of their
relationship. The obligations of the Company and Executive under this paragraph
shall not apply to disclosures required by applicable law, regulation, or order
of any court or governmental agency. Nothing in this Agreement shall be
construed to (i) prohibit Executive from lawfully making reports to,
communicating with, or filing a charge or complaint with any government agency
or law enforcement entity regarding possible violations of federal law or
regulation in accordance with the provisions and rules promulgated under
Section 21F of the Securities and Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other express whistleblower protection
provisions of state or federal law or regulation, (ii) require notification or
prior approval by the Company of any reporting, communicating, or filing
described in clause (i) hereof.

7. ASSIGNMENT. This Agreement, and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors, and administrators. No transfer or assignment of
this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the rights or obligations created
hereunder, may be assigned or are otherwise subject to hypothecation by the
Company or Executive. Subject to any limitations under the Founders Agreement,
the Company may assign the rights and obligations of the Company hereunder, in
whole or in part, to any of its Subsidiaries that is sufficiently capitalized or
that is the beneficiary of a Company guarantee to satisfy the obligations
hereunder, or to any other successor or assign in connection with the sale of
all or substantially all of the Company’s assets or equity or in connection with
any merger, acquisition and/or reorganization, provided the assignee assumes the
obligations of the Company hereunder, and provided that such assignment does not
adversely affect Executive’s rights under this Agreement, expand the scope of
any Restrictive Covenants, or impair Executive’s rights to resign for Good
Reason.

8. GENERAL.

(a) Effectiveness. If the Founders Agreement is terminated in accordance with
its terms prior to the Founders Closing, this Agreement shall automatically
terminate without any further action by any person and be void ab initio, and
neither the Company, Executive, nor any other person shall have any liability
under this Agreement if the Founders Closing does not occur for any reason (and,
for the avoidance of doubt, the Prior Agreement shall remain in full force and
effect).

 

7



--------------------------------------------------------------------------------

(b) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one business day following personal
delivery (including personal delivery by courier), or the third business day
after mailing by first class mail to the recipient at the address indicated
below:

To the Company:

General Counsel

Fortress Investment Group LLC

1345 Avenue of the Americas

46th Floor

New York, NY 10105

and

c/o SB Group US, Inc.

1 Circle Star Way

San Carlos, CA 94070

USA

Attention: Brian Wheeler

Email: brian@softbank.com

and

c/o SoftBank Group Capital Limited

69 Grosvenor St.

London, England W1K 3JP

Attention: Jonathan Bullock

Email: jb@softbank.com

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153-0119

Attention: Harvey Eisenberg, Esq.

Facsimile: 212-310-8007

Email: harvey.eisenberg@weil.com

and

Weil, Gotshal & Manges LLP

200 Crescent Court

Suite 300

Dallas, TX 75201

Attention: James R. Griffin, Esq.

Facsimile: 214-746-7777

Email: james.griffin@weil.com

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Norm Champ, P.C.

Jeffrey A. Fine, P.C.

Sean D. Rodgers, P.C.

Facsimile: (212) 446-4900

Email: norm.champ@kirkland.com

sean.rodgers@kirkland.com

jeffrey.fine@kirkland.com

To Executive at the location set forth in the Company’s records.

or to such other address or to the attention of such other person as the
recipient party may have specified by prior written notice to the sending party.

(c) Severability. Any provision of this Agreement which is deemed invalid,
illegal, or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality, or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal, or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal, and enforceable.

(d) Entire Agreement. This document, together with its attached exhibits, the
Founders Agreement, the Second Amended and Restated Fortress Investment Group
LLC Principal Compensation Plan, the Escrow Agreements (as defined in the
Founders Agreement), and the TRA Waiver (as defined in the Founders Agreement),
constitutes the final, complete, and exclusive embodiment of the entire
agreement and understanding between the parties related to the subject matter
hereof and supersedes and preempts any prior or contemporaneous understandings,
agreements, or representations by or between the parties, written or oral,
including, without limitation, the Prior Agreement.

(e) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.

(f) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties (which writings, in the case of
the Company and to the extent entered into prior to the Effective Date, shall be
approved in advance by the Special Committee (as defined in the certain
Agreement and Plan of Merger, by and among SB Foundation Holdings LP, a Cayman
Islands exempted limited partnership, Foundation Acquisition LLC, a Delaware
limited liability company, and TopCo, dated as of February 14, 2017)). No
amendment or waiver of this Agreement requires the consent of any individual,

 

9



--------------------------------------------------------------------------------

partnership, corporation, or other entity not a party to this Agreement. Nothing
in this Agreement, express or implied, is intended to confer upon any third
person any rights or remedies under or by reason of this Agreement.

(g) Choice of Law. All questions concerning the construction, validity, and
interpretation of this Agreement will be governed by the laws of the State of
New York without giving effect to principles of conflicts of law of such state.

(h) Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein (including, without limitation, the
indemnification and advancement of expense obligations in Section 4(f) hereof
and the Restrictive Covenants provided in Section 6 hereof and Exhibit A hereto)
shall survive the termination or expiration of this Agreement.

(i) Waiver. The waiver by either party of the other party’s prompt and complete
performance, or breach or violation, of any provision of this Agreement shall
not operate nor be construed as a waiver of any subsequent breach or violation,
and the failure by any party hereto to exercise any right or remedy which it may
possess hereunder shall not operate nor be construed as a bar to the exercise of
such right or remedy by such party upon the occurrence of any subsequent breach
or violation. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

(j) Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend, or limit the scope or intent of
this Agreement or the intent of any provision hereof.

(k) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(l) Arbitration. The parties agree that in the event of any and all disputes
that arise in connection with, arising out of, or relating to this Agreement, or
any dispute that relates in any way, in whole or in part, to Executive’s
services on behalf of the Company Group, any compensation relating to such
services, the termination of such services or any other dispute by and between
the parties or their Subsidiaries and their respective successors or assigns,
Section 10.5 (Jurisdiction) and Section 10.6 (Arbitration) of the Founders
Agreement shall apply.

(m) Third Party Beneficiaries. Except as expressly provided herein, nothing in
this Agreement shall confer any rights or remedies upon any person other than
the parties hereto. In any provision of the Agreement which expressly provides
rights or remedies to Subsidiaries of the Company or TopCo, the term
“Subsidiaries” shall be construed to exclude (i) any fund or

 

10



--------------------------------------------------------------------------------

similar collective investment vehicle or managed account formed primarily for
the purpose of investing the capital of third parties (whether formed as a
limited partnership, a corporation, a limited liability company or other similar
form) managed by the Company Group (the “Fortress Funds”) and (ii) any entities
controlled by any Fortress Fund. Any right or remedy which a Fortress Fund or an
entity controlled by a Fortress Fund would otherwise have (but for the
immediately preceding sentence) may exclusively be asserted or pursued by the
Company on behalf of such Fortress Fund or its controlled entity. In addition,
in the discretion of the Board, any obligation (including, without limitation,
any obligation to arbitrate) which a Fortress Fund or an entity controlled by a
Fortress Fund might otherwise have under this Agreement may be exclusively
undertaken by the Company on behalf of such Fortress Fund or its controlled
entity.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

FIG LLC By:  

/s/ David N. Brooks

  Name:   David N. Brooks   Title:   Secretary

[Signature Page to Amended and Restated Employment Agreement]



--------------------------------------------------------------------------------

/s/ Randal A. Nardone

Name: Randal A. Nardone

 

13



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

The Executive understands, acknowledges and agrees that, by virtue of his equity
interest in the Company and/or its Subsidiaries, his previous services to the
Company Group, and his employment by the Company pursuant to this Agreement,
directly or indirectly, he acquired, had access to, or was otherwise exposed to,
and shall acquire, have access to, or be otherwise exposed to, confidential
information of the Company Group (the “Confidential Information,” as defined
below) and he has met and developed relationships with, and will meet and
develop relationships with, the Company’s potential and existing financing
sources, capital market intermediaries, investors, employees, and consultants.

A. Non-competition. Executive acknowledges and agrees that he is bound by the
provisions of Section 6.3 of the Founders Agreement, which provisions are
incorporated by reference, as though fully set forth herein.

B. Non-solicitation of Employees, Etc. Executive acknowledges and agrees that he
is bound by the provisions of Section 6.4 of the Founders Agreement, which
provisions are incorporated by reference, as though fully set forth herein.

C. Non-solicitation of Investors, Etc. Executive acknowledges and agrees that he
is bound by the provisions of Section 6.5 of the Founders Agreement, which
provisions are incorporated by reference, as though fully set forth herein.

D. Confidentiality. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company Group shall
belong to the Company and shall be given up to the Company whenever the Company
requires Executive to do so. Executive agrees that Executive shall not at any
time during Executive’s employment or thereafter, without the Company’s prior
written consent, disclose to any person (individual or entity) any information
or any trade secrets, plans, or other information or data, in whatever form,
(including, without limitation, (a) any investment, financing, or
capital-raising strategies and practices, pricing information and methods,
training and operational procedures, advertising, marketing, and sales
information or methodologies or financial information of the Company Group,
investors, financing sources, or capital market intermediaries, including,
without limitation, any information relating to the investment performance of
any fund or business managed by the Company Group, and (b) any Proprietary
Information (as defined below)), concerning practices, businesses, procedures,
systems, plans, or policies of the Company Group (collectively, “Confidential
Information”), nor shall Executive utilize any such Confidential Information in
any way or communicate with or contact any such investor, financing source, or
capital market intermediary, other than in connection with Executive’s
employment by the Company Group. Executive hereby confirms that all Confidential
Information constitutes the Company’s exclusive property, and that all of the
restrictions on Executive’s activities contained in this Agreement and all other
nondisclosure policies of the Company are required for the Company’s reasonable
protection. Confidential Information shall not include any information that has
otherwise been disclosed to the public not in violation of this Agreement or, in
the case of disclosure by other persons, not in violation of

 

A-1



--------------------------------------------------------------------------------

any agreements to which they are party. This confidentiality provision shall
survive the termination of the Agreement to which it is an exhibit and shall not
be limited by any other confidentiality agreements entered into with the Company
Group. Nothing in this Agreement shall be construed to (i) prohibit Executive
from lawfully making reports to, communicating with, or filing a charge or
complaint with any government agency or law enforcement entity regarding
possible violations of federal law or regulation in accordance with the
provisions and rules promulgated under Section 21F of the Securities and
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other express whistleblower protection provisions of state or federal law or
regulation, (ii) require notification or prior approval by the Company of any
reporting, communicating, or filing described in clause (i) hereof, or (iii)
limit Executive’s right to receive an award for any reporting, providing any
information, or filing described in clause (i) hereof. Notwithstanding anything
to the contrary herein, Executive’s personal documents, data, and information,
whether in physical, electronic, or any other form, that are stored on the
Company Group’s premises or that are in the possession or control of any member
of the Company Group, or any employee of the Company Group (including, without
limitation, any Family Office Employee) (the “Personal Information”) shall not
constitute Confidential Information or Proprietary Information, and any and all
copies of such Personal Information shall be returned to Executive promptly
following Executive’s termination of employment with the Company Group.

Executive agrees that Executive shall promptly disclose to the Company all
information and inventions generated, conceived, or first reduced to practice by
him alone or in conjunction with others, during or after working hours, while in
the employ of the Company or while rendering services to the Company Group prior
to the Effective Date (all of which is collectively referred to herein as
“Proprietary Information”); provided, however, that such Proprietary Information
shall not include (a) any information that has otherwise been disclosed to the
public not in violation of this Agreement and (b) general business knowledge and
work skills of Executive, even if developed or improved by Executive while in
the employ of, or rendering services to, the Company Group. All such Proprietary
Information shall be the exclusive property of the Company and is hereby
assigned by Executive to the Company. Executive’s obligation to the Company
relative to the disclosure of such Proprietary Information shall continue beyond
Executive’s termination of employment and Executive shall, at the Company’s
expense, give the Company all assistance it reasonably requires to perfect,
protect, and use its right to the Proprietary Information.

E. Continuing Obligations to the Company Group. In addition, commencing on the
Effective Date, Executive will cooperate in all reasonable respects with the
Company Group in connection with any and all existing or future litigation,
actions, or proceedings (whether civil, criminal, administrative, regulatory, or
otherwise) brought by or against the Company Group, to the extent the Company
reasonably deems Executive’s cooperation necessary. Executive shall be
reimbursed for all out-of-pocket expenses (in accordance with Company policy in
effect from time to time) incurred by him as a result of such cooperation.

F. Acknowledgement. Executive agrees and acknowledges that each Restrictive
Covenant herein is reasonable as to duration, terms, and geographical area and
that the same protects the legitimate interests of the Company Group, imposes no
undue hardship on Executive, is not injurious to the public, and that any
violation of any of these Restrictive Covenants shall be

 

A-2



--------------------------------------------------------------------------------

specifically enforceable in any court with jurisdiction upon short notice.
Executive agrees and acknowledges that a portion of the compensation paid to
Executive under the Agreement to which this Exhibit is attached will be paid in
consideration of the covenants contained in this Exhibit, the sufficiency of
which consideration is hereby acknowledged. If any provision of this Exhibit as
applied to Executive or to any circumstance is adjudged by a court to be invalid
or unenforceable, the same shall in no way affect any other circumstance or the
validity or enforceability of any other provision of this Exhibit. If the scope
of any such provision, or any part thereof, is too broad to permit enforcement
of such provision to its full extent, Executive agrees that the court making
such determination shall have the power to reduce the duration and/or area of
such provision, and/or to delete specific words or phrases, to the extent
necessary to permit enforcement, and, in its reduced form, such provision shall
then be enforceable and shall be enforced. Executive agrees and acknowledges
that the breach of this Exhibit will cause irreparable injury to the Company
Group and upon breach of any provision of this Exhibit, the Company Group shall
be entitled to injunctive relief, specific performance or other equitable
relief; provided, however, that this shall in no way limit any other remedies
which the Company Group may have (including, without limitation, the right to
seek monetary damages). Each of the covenants in this Exhibit shall be construed
as an agreement independent of any other provisions in the Agreement to which it
is attached, other than the consideration for such covenant provided in the
Agreement.

 

A-3